DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I, Species D in the reply filed on 07/12/2021 is acknowledged. Applicant is correct that Species D is drawn to Figs. 4E-4F (rather than the typo suggesting 4E-4H in the mailed Requirement for Restriction). Claims 31, 33, 46, and 50 are withdrawn as being drawn to non-elected groups/species. Claims 1, 3, 6, 10-11, 15, 17, 19-21, 23, 27-28, 35, 38-40, and 43-44 are examined herein as being drawn to the elected group/species. Examiner notes that claims 47-59 are indicated as (canceled) but claim 50 is also present (and withdrawn). It appears there is a typo in the amended claims wherein claim 47-49 should be indicated as canceled. Given that claim 50 is withdrawn from consideration, the claim is not objected to, but Examiner suggests amending the claims for purposes of rejoinder. 

Information Disclosure Statement
It is noted that an information disclosure statement (IDS) was not included in the electronic file wrapper of the instant application. Applicant is reminded of the duty to disclose information material to patentability as defined by 37 C.F.R. 1.56 (also see MPEP 2001). 

Claim Objections
Claims 1, 3, 10, 11, 15, 17, 19, 20, 21, 23, 27, 28, 43, and 44 are objected to because of the following informalities (appropriate correction is required): 
Claim 1, line 1: please amend to recite “[[the]]a concentration of one or more target gas species”. 
Claims 3, 10, 11, 15, 17, 19, 20, 21, 23, 27, and 28: please amend all instances of “first electrode” and “second electrode” to instead recite “first surface electrode” and “second surface electrode” to be consistent with claim 1 and because there are various other electrodes present on the surface including multiple counter electrodes and current collectors. 
Claim 15, line 4: please replace the abbreviations GDC and SDC with the proper name (similar to claim 21).
Claim 17, line 1: please amend “wherein said ceramic electrolyte material” to instead recite “wherein said at least one ceramic electrolyte material” to be consistent with claim 10. 
Claim 43, line 1: the preamble of this claim recites “The amperometric electrochemical sensor of claim 1”. Although this is the proper way to reference claim 1, all other claims recite “The sensor of claim X”. Examiner suggests either amending claim 43 to recite “The sensor of claim 1”, or amend all the other claims to recite “The amperometric electrochemical sensor”. The claims should all have a similar preamble. 
Claim 43, lines 5-6: please amend to recite “wherein the sensor is adapted for measuring [[the]] concentrations of two or more target species in [[a]]the gas sample or the 
Claim 44, line 2: please amend to recite “a first target gas species and a second target gas species of said two or more target gas species”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 19 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites wherein the first surface electrode comprises “a composite mixture” of “a tungstate compound”, “an electrolyte”, and “about 1% to 5% by weight of Pt, Pd, Rh Ru, Ir, or alloys or mixtures of any of the forgoing metals”. Claim 15 depends from claims 3 and 10-11 which has already recited “a composite mixture”, “at least one ceramic electrolyte material” and “at least one metal”. It is unclear of the elements recited in claim 15 are intended to further limit the “composite” of claims 3/10/11 or if the composite is an additional element. If the composite of claim 15 is further limiting the composite of claims 3/10/11, the language should be amended to recite “[[a]]the composite mixture”, “[[a]]the tungstate compound”, “[[an]] the at least one ceramic electrolyte material”; and “the at least one metal comprising
Claim 19 recites the limitation “the metallic phase comprises Ag, Pt, Pd, Rh, Ru and Ir, or an alloy or mixture thereof”. The limitation seems to imply that the metallic phase comprises all of the elements listed, but then suggests as an alternative wherein the metallic phase can include “an alloy or mixture thereof”. If the metallic phase requires all of the elements, it would necessarily be an alloy or a mixture. It is unclear if the Applicant intended to recite wherein the metallic phase includes all of the elements, or if the limitation was intended to recite the elements in the alternative. For purposes of examination the limitation is interpreted wherein the metallic phase can include any one or multiples of the elements including alloys or mixtures of plural elements as this appears to be the Applicant’s intent. 
Claim 44 recites the limitation "the first electrochemical cell” and “the second electrochemical cell” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. The claim further recites “said additional electrochemical cell”. It is unclear from the language if the “first electrochemical cell” or “second electrochemical cell” are in addition to the previously recited “additional electrochemical cell” of claim 44, or in addition to the “at least one electrochemical cell” of claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 20, 27, 35, and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diao et al. (Q Diao, F Yang, C Yin, J Li, S Yang, X Liang, G Lu, Ammonia sensors based on stabilized zirconia and CoWO4 sensing electrode, Solid State Ionics 225 (2012) 328-331). 
Regarding claim 1
at least one electrochemical cell having first and second surface electrodes (an oxide layer “first surface electrode” and a Pt “second surface electrode” are located on the surface [Pg. 329, 2.2. Fabrication and evaluation of the sensor; Fig. 1]);
an electrolyte layer (yttria stabilized-zirconia solid electrolyte layer [Pg. 329, 2.2. Fabrication and evaluation of the sensor; Fig. 1]); and
a conductive, passive signal amplifying layer (Pt heater layer is “passive” in that it is not connected to the analysis instrument and is also a conductive layer [Pg. 329, 2.2. Fabrication and evaluation of the sensor; Fig. 1]);
wherein at least a portion of the electrolyte layer is located between the surface electrodes and the SAL such that the SAL is in direct, conductive contact with the electrolyte layer but is not in direct contact with the surface electrodes (the YSZ electrolyte layer is located between the oxide/Pt surface electrodes and the Pt heater “SAL” wherein the Pt “SAL” layer is attached directly to the YSZ layer and is not in direct contact with the oxide/Pt surface electrodes [Pg. 329, 2.2. Fabrication and evaluation of the sensor; Fig. 1]).
Regarding claims 3 and 6, Diao further discloses wherein said first [surface] electrode comprises at least one molybdate or tungstate compound, and further wherein said at least one molybdate or tungstate compound comprises Ax(Mo(1-z)WZ)YO(X+3Y), wherein X and Y are each independently selected integers from 1 to 5, 0 ≤ Z ≤1, and A is one or more of Mg, Zn, Ni, Co, Fe, Mn, Cu, Ca, Sr, Ba, and Pb, of instant claim 3, and wherein said at least one molybdate or tungstate compound comprises MgMo4, MgWO4, BaWO4, or CoWO4, of instant claim 6 (the oxide layer is formed of CoWO4 4 binary oxides; Figs. 2-8]). 
Regarding claim 20, Diao further discloses wherein said second [surface] electrode is chosen from the group consisting of: a metal chosen from the group consisting of…Pt (the “second surface electrode” is made of platinum [Pg. 329, 2.2. Fabrication and evaluation of the sensor; Fig. 1]).
Regarding claim 27, Diao further discloses wherein the sensor is further comprising a current collecting layer on at least one of said first and second [surface] electrodes, wherein said current collecting layer comprises: a noble metal chosen from the group consisting of platinum (two platinum lead wires were attached to the electrodes as current collectors [Pg. 329, 2.2. Fabrication and evaluation of the sensor; Fig. 1]).
Regarding claim 35, Diao further discloses wherein the sensor is further comprising a substrate on which said respective first and second surface electrodes, electrolyte layer, and SAL are supported, the substrate chosen from the group consisting of: an insulating ceramic, a metal coated with an insulating material, and a cermet coated with an insulating material, wherein said SAL is located between the electrolyte layer and the substrate (the sensor includes an alumina “insulating ceramic” substrate wherein the Pt “SAL” heater layer is located between the YSZ electrolyte layer and the alumina substrate [see Fig. 1]). 
Regarding claim 38, Diao further discloses wherein said SAL is encapsulated within the electrolyte layer (the SAL is directly connected to the YSZ layer as outlined on 
Regarding claims 39-40, Diao further discloses wherein said SAL comprises a material chosen from the group consisting of: Pt, of instant claim 39, wherein said SAL consists essentially of platinum, of instant claim 40 (the Pt heater layer reads upon the “SAL” layer and is formed of platinum [Pg. 329, 2.2. Fabrication and evaluation of the sensor; Fig. 1]).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11, 15, 17, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Diao, as applied to claims 1 and 3 above, and further in view of Swartz et al. (US 2012/0055789 A1). 
Regarding claims 10, 11, 15, and 17, Diao discloses the limitations of claim 3 as outlined previously. 
Diao discloses wherein the first surface electrode comprises CoWO4 and is silent on a composite mixture of CoWO4 with other materials. Diao therefore fails to expressly teach wherein the oxide layer comprises “a composite mixture of: (a) said at least one molybdate or tungstate compound; and (b) at least one ceramic electrolyte material”, of instant claim 10, “wherein said first surface electrode further comprises about 0.1% to 10% by weight of at least one metal chosen from the group consisting of: Pt, Pd, Rh, Ru, Ir, alloys of any of the forgoing, and a mixture of two or more of the forgoing”, of instant claim 11, or wherein said first surface electrode comprises “a composite mixture of (a) a tungstate compound comprising MgWO4, BaWO4 or CoWO4; (b) an electrolyte claim 15, and “wherein said [at least one] ceramic electrolyte material of the first [surface] electrode is selected from the group consisting of: (a) cerium oxide doped with one or more of Ca, Sr, Sc, Y, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, or La; (b) zirconium oxide doped with one or more of Ca, Mg, Sc, Y, or Ce; and (c) lanthanum gallium oxide doped with one or more of Sr, Mg, Zn, Co, or Fe, of instant claim 17. 
Swartz discloses an electrochemical gas sensor [abstract] wherein the sensing electrode can be formed of pure active material or can alternatively be formed of a composite electrode that comprises the active material, an electrolyte material, such as GDC or SDC (i.e., cerium oxide doped with Gd or Sm), and a metal such as Ag, Au, Pd, Pt, Rh or Ir [Para. 0057-0059]. Swartz further discloses wherein instead of simply printing the active electrode composition on the electrolyte the electrode can instead consist of a composite of 50 wt% active compound with 50 wt% of GDC electrolyte and 1 wt% Pd as a promotor wherein the promoter is included to improve performance wherein the promoter can be added to equilibrate the NO to NO2 ratio, promote NOx or NH3 adsorption, to selectively enhance oxygen reduction in the presence of NOx, or to enhance selectivity to SOx, NH3, or other gases to tune the sensor to detection of these gases [Paras. 0061-0062, 0093].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first surface electrode comprising pure 4, to instead include a composite of CoWO4 with, for example, a GDC electrolyte material and 1 wt% Pd as a promoter because Swartz discloses that such composite mixtures with any active electrode material is an advantageous modification that provides a promoter material that improves the performance of the sensor by promoting NOx or NH3 adsorption, or to enhance selectivity to SOx, NH3, or other gases to tune the sensor to detection of these gases [Paras. 0061-0062, 0093] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., a pure active material electrode for a composite material including said active material, a known solid electrolyte, and a known metal promoter) is likely to be obvious when predictable results are achieved (i.e., analysis of target gas components in a gas sample) [MPEP § 2143(B)]. Note: the Office takes the position that a 50:50 wt% mixture between the GDC/CoWO4 materials will necessarily yield a volumetric ratio between 2.5:7.5 and 7.5:2.5 absent any clear and convincing evidence and/or arguments to the contrary. However, even if such volumetric ratio is not inherent, it would have been a matter of routine optimization to determine the volumetric ratio of the electrolyte/active material in order to obtain the highest sensitivity towards the target gas and such optimization would be well within the ambit of one having ordinary skill in the art. 
Regarding claim 19, Diao discloses the limitations of claim 1 as outlined previously. 
Diao discloses wherein the first surface electrode comprises CoWO4 and is silent on a composite mixture of CoWO4 with other materials. Diao therefore fails to expressly 
Swartz discloses an electrochemical gas sensor [abstract] wherein the sensing electrode can be formed of pure active material or can alternatively be formed of a composite electrode that comprises the active material, an electrolyte material (i.e., ceramic phase), such as GDC or SDC (i.e., cerium-based electrolyte), and a metal (i.e., metallic phase) such as Ag, Au, Pd, Pt, Rh or Ir [Para. 0057-0059]. Swartz further discloses wherein instead of simply printing the active electrode composition on the electrolyte the electrode can instead consist of a composite of 50 wt% active compound with 50 wt% of GDC electrolyte and 1 wt% Pd as a promotor wherein the promoter is included to improve performance wherein the promoter can be added to equilibrate the NO to NO2 ratio, promote NOx or NH3 adsorption, to selectively enhance oxygen reduction in the presence of NOx, or to enhance selectivity to SOx, NH3, or other gases to tune the sensor to detection of these gases [Paras. 0061-0062, 0093].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first surface electrode comprising pure CoWO4, to instead include a composite of CoWO4 with, for example, a GDC electrolyte material and 1 wt% Pd as a promoter because Swartz discloses that such composite mixtures with any active electrode material is an advantageous modification that x or NH3 adsorption, or to enhance selectivity to SOx, NH3, or other gases to tune the sensor to detection of these gases [Paras. 0061-0062, 0093] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., a pure active material electrode for a composite material including said active material, a known solid electrolyte, and a known metal promoter) is likely to be obvious when predictable results are achieved (i.e., analysis of target gas components in a gas sample) [MPEP § 2143(B)]. 
Regarding claims 21 and 23, Diao discloses the limitations of claim 3 as outlined previously. 
Diao discloses wherein the second surface electrode comprises Pt but is silent on the Pt being a cermet or composite mixture with other materials. Diao therefore fails to expressly teach wherein said second [surface] electrode comprises “a cermet of: (a) platinum or gold; and (b) GDC, SDC, ZDC, YSZ, or ScSZ”, of instant claim 21, or wherein the second [surface] electrode “comprises a composite mixture of (a) at least one molybdate or tungstate compound; (b) at least one ceramic electrolyte material; and (c) at least one metal chosen from the group consisting of: Pt, Pd, Rh, Ru, Ir, alloys of any of the forgoing, and a mixture of two or more of the foregoing”, of instant claim 23. 
Swartz discloses an electrochemical gas sensor [abstract] wherein the first and second electrode can comprise a composite material comprising a mixture of ceramic and metallic phases (cermet) wherein the ceramic phase is a ceramic electrolyte material such as a zirconia-based electrolyte or a ceria-based electrolyte and the 2 ratio, promote NOx or NH3 adsorption, to selectively enhance oxygen reduction in the presence of NOx, or to enhance selectivity to SOx, NH3, or other gases to tune the sensor to detection of these gases [Paras. 0061-0062, 0093].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second surface electrode disclosed by Diao, such that both electrodes include a cermet of platinum and a cerium-based or zirconia-based electrolyte material (i.e., GDC, SDC, ZDC, YSZ, ScSZ) or a composite of CoWO4 with, for example, a GDC electrolyte material and 1 wt% Pd as a promoter because Swartz discloses that such composite mixtures are known electrode materials for electrochemical gas sensors [Paras. 0054-0060], wherein a cermet/composite with an active electrode material is an advantageous modification that that improves the performance of the sensor by promoting NOx or NH3 adsorption, or to enhance selectivity to SOx, NH3, or other gases to tune the sensor to detection of these gases [Paras. 0061-0062, 0093] and the selection of a known material, which is based . 


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Diao, as applied to claim 27 above, and further in view of Kendall et al. (US 5,190,834 A). 
Regarding claim 28, Diao discloses the limitations of claim 27 as outlined previously. Diao discloses wherein the current collector layer is provided on said first electrode and is made of platinum [Pg. 329, 2.2. Fabrication and evaluation of the sensor; Fig. 1] but is silent on the platinum being a cermet. 
Diao fails to expressly teach wherein said current collecting layer “comprises a cermet of: (a) platinum or gold; and (b) GDC, SDC, ZDC, YSZ, or ScSZ”. 
Kendall discloses an electrochemical cell [abstract] wherein the current collector is formed of a cermet [Col. 5:59-66]. Kendall further teaches that it is especially preferred to use cermets as current collectors due to their resistance to reactive chemical environments and high temperatures [Col. 5:59-66]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platinum current collector disclosed by Diao to instead use a cermet current collector made of platinum and YSZ because such . 


Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Diao, as applied to claim 1 above, and further in view of Mukundan et al. (US 2008/0006532 A1). 
Regarding claims 43-44, Diao discloses the limitations of claim 1 as outlined previously. 
Diao is silent on the use of two electrochemical cells and thus fails to expressly teach “an additional electrochemical cell comprising first and second surface electrodes on an electrolyte layer, wherein the sensor is adapted for measuring concentrations of two or more target gas species in [the] gas sample or [the] gas stream”, of instant claim 43, “wherein the first electrochemical cell exhibits an additive response with respect to a first [target gas] and [a] second [target gas] of said [two or more] target gas species and the second electrochemical cell exhibits a selective response to the first target gas species in the presence of the second target gas species such that the sensor is capable of measuring the respective concentrations of said first and second target gas species, and further wherein said additional electrochemical cell further comprises a claim 44. 
Mukundan discloses an electrochemical gas sensor system for measuring ammonia and total nitrogen oxides [abstract] wherein the system includes a first electrochemical cell that is selective to NH3 in the presence of other gases [Para. 0032] and wherein a second electrochemical cell is present that includes a lanthanum chromium based oxide electrode with a YSZ electrolyte that is selective to NO, NO2 and NH3 (additive response) [Para. 0033] wherein the combination of the first electrochemical cell and the second electrochemical cell allow for the calculation of NH3 concentration and the total NOx content of a gas stream [Paras. 0034]. 
It would have been obvious to one having ordinary skill in the art to add an additional electrochemical cell to the cell disclosed by Diao wherein the additional electrochemical cell is sensitive to NH3 and total NOx (e.g., a lanthanum chromium based oxide/YSZ cell) because Mukundan teaches that utilizing two electrochemical cell wherein one has a selective response to NH3 (i.e., the cell of Diao) and the other cell is selective to NH3 and total NOx allows for the determination of both the NH3 concentration and the total NOx concentration of the gas stream [Paras. 0032-0034]. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by 
Furthermore, to incorporate two electrochemical cells on a substrate instead of only one would constitute a mere duplication of parts that would yield the predictable result of measuring more than one gas. As taught by Mukundan, including a second electrochemical cell selective to a different gas would provide the obvious and predictable result of enabling the sensor to measure multiple gases [Para. 0032-0034]. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).
Regarding the structure of the “additional electrochemical cell” outlined in Claim 44, it would have been obvious to have utilized the same structure as the electrochemical cell already disclosed by Diao Fig. 1 and thus the structural limitations of the “additional electrochemical cell” would be met by the addition of an the additional electrochemical cell with the same structure that is disclosed by Diao in Fig. 1. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akiyama et al. (M. Akiyama, Z. Zhang, J. Tamaki, N. Miura, N. Yamazoe, T. Harada, Tungsten oxide-based semiconductor sensor for detection of nitrogen oxides in combustion exhaust, Sensors and Actuators B, 13-14 (1993) 619-620) disclose a gas sensor based upon tungsten-oxide that includes Pt, Ru and Au noble metal promoters for NOx analysis. Blackburn et al. (WO 2009/049091 A2) 2 concentrations. Tamaki et al. (J. Tamaki, T. Fujii, K. Fujimoi, N. Miura, N. Yamazoe, Applications of metal tungstate-carbonate composite to nitrogen oxide sensor operative at elevated  temperature, Sensors and Actuators B, 24-25 (1995) 396-399) disclose the selectivity of MgWO4 to NO and NO2. Wang et al. (US 2010/0032292 A1) discloses a sensor that comprises a NH3 sensing electrode and a NO2 sensing electrode for detection of both gases. A et al. (US 2009/0020422 A1) and Saffell et al. (US 2005/0145493 A1) disclose an electrochemical gas sensor comprising two cells on the same substrate. Matter et al. (US 2009/0218220 A1) disclose an amperometric sensor similar in structure to Swartz used in the rejection of record above. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSHUA L ALLEN/Examiner, Art Unit 1795